Winslow, J.
This case was fully argued, and it is unfortunate that we are unable to decide it upon the merits, but we are met with an objection upon the threshold which necessitates dismissal of the supposed appeal. This court has uniformly held that two judgments cannot be brought to this court by a single notice of appeal, and that such an appeal must be dismissed because the statute does not authorize it. White v. Appleton, 14 Wis. 190; Ballou v. C. & N. W. R. Co. 53 Wis. 150. So far as judgments are concerned, this rule was not affected by the provisions of sec. 3042a, S. & B. Ann. Stats, (now incorporated in sec. 3049, Stats. 1898), because that statute simply allowed two or more appealable orders in an action to be brought up for review by one notice and undertaking, either with or without the judgment. So the question here is simply whether there is one judgment in the present action or five judgments. Upon this question there seems to be no room for doubt. The statute authorizing the joining in one action of claims against several insurance companies for loss arising from the destruction of property by fire (Stats. 1898, sec. 2609a) provides that “ a sepa/rate judgment shall be rendered against each company for the sum for which it is found to be liable,” together with its proportion of taxable costs. Language could hardly be used which would more clearly indicate that the joinder of actions is simply for the purpose of avoiding the trouble and expense of separate trials, but that after the trial, if the plaintiff recovers, he obtains a separate and distinct judgment against each company. Dick v. Equitable F. & M. Ins. Co. 92 Wis. 46.
Being separate judgments, they cannot, under the rule above stated, be brought here by one notice of appeal.
By the Court.—Appeal dismissed.